  2AO 245E        (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
                  Sheet 1



                                          UNITED STATES DISTRICT COURT
                               Northern                                  District of                                     California

            UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                                (For Organizational Defendants)

              Nippon Chemi-Con Corporation                                         CASE NUMBER: 4:17CR00540-1 JD
                                                                                    Roberto Finzi (Retained)
                                                                                   Defendant Organization’s Attorney
  THE DEFENDANT ORGANIZATION:
  ✔ pleaded guilty to count(s) Count 1 of the Indictment
  G
  G pleaded nolo contendere to count(s)
       which was accepted by the court.
  G    was found guilty on count(s)
       after a plea of not guilty.
  The organizational defendant is adjudicated guilty of these offenses:


  Title & Section                 Nature of Offense                                                                    Offense Ended               Count
15 U.S.C. § 1                      Price Fixing                                                                         1/31/2014                  1




          The defendant organization is sentenced as provided in pages 2 through                        7           of this judgment.


  G    The defendant organization has been found not guilty on count(s)

  G    Count(s)                                                G is       G are     dismissed on the motion of the United States.

            It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any change
  of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
  are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United States attorney of material
  changes in economic circumstances.

  Defendant Organization’s
  Federal Employer I.D. No.:                                                        10/3/2018
                                                                                   Date of Imposition of Judgment
  Defendant Organization’s Principal Business Address:

   Takashi Nakamura
   5-6-4, Osaki, Shinagawa-ku, Tokyo, 141-8605, Japan                              Signature of Judge


                                                                                    The Honorable James Donato                      U.S. District Judge
                                                                                   Name of Judge                                  Title of Judge


                                                                                     10/23/2018
                                                                                   Date
  Defendant Organization’s Mailing Address:
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 2 — Probation

                                                                                                   Judgment—Page      2     of        7
DEFENDANT ORGANIZATION: Nippon Chemi-Con Corporation
CASE NUMBER: 4:17CR00540-1 JD
                                                                  PROBATION
The defendant organization is hereby sentenced to probation for a term of :
 5 years



The defendant organization shall not commit another federal, state or local crime.




              If this judgment imposes a fine or a restitution obligation, it is a condition of probation that the defendant organization
     pay in accordance with the Schedule of Payments sheet of this judgment.




         The defendant organization must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on the attached page (if indicated below).
 See attached.




                                     STANDARD CONDITIONS OF SUPERVISION
  1) within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to act
     as the organizations’s representative and to be the primary contact with the probation officer;
  2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
     officer;
  3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing address;
  4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
  5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
     litigation, or administrative proceeding against the organization;
  6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
     judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against the
     defendant’s successors or assignees; and
  7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.
 AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
            Sheet 2B — Probation

                                                                                          Judgment—Page   3     of      7
 DEFENDANT ORGANIZATION: Nippon Chemi-Con Corporation
 CASE NUMBER: 4:17CR00540-1 JD

                                       SPECIAL CONDITIONS OF SUPERVISION
1. While on probation, the defendant shall not commit another Federal, State, or local crime.

2. The defendant shall develop and submit to the Court an effective compliance and ethics program consistent with
USSG §8B2.1 (Effective Compliance and Ethics Program). The corporation shall include in its submission a schedule for
implementation of the compliance and ethics program:

(i) The compliance program will include antitrust compliance standards and procedures to be followed by all officers,
directors, and employees who have any responsibility for the sale or marketing of electrolytic capacitors;

(ii) The compliance program will include: (a) training on a periodic basis concerning the requirements of the antitrust
laws and the above standards and procedures; and (b) periodic communications by high-level senior personnel reinforcing
the defendant corporation's commitment to the corporate compliance program and adherence to the United States antitrust
laws;

(iii) The defendant will submit annual, written reports to the Antitrust Division of the United States Department of Justice
and the United States Probation Office on the defendant's progress in implementing the corporate compliance program;

(iv) The development and implementation of the corporate compliance program will apply to defendant, its subsidiaries,
and any entity in which, after the date of the signature of the Plea Agreement, the defendant had a greater than 50 percent
ownership interest.

3. The corporation shall notify the Court or probation officer immediately upon learning of (a) any material adverse change
in its business or financial condition or prospects, or (b) the commencement of any bankruptcy proceeding, major civil
litigation, criminal prosecution, or administrative proceeding against the corporation, or any investigation or formal inquiry
by governmental authorities regarding the corporation
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 3 — Criminal Monetary Penalties

                                                                                                            Judgment — Page      4     of       7
DEFENDANT ORGANIZATION: Nippon Chemi-Con Corporation
CASE NUMBER: 4:17CR00540-1 JD
                                               CRIMINAL MONETARY PENALTIES
    The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.

                      Assessment                                              Fine                                 Restitution
TOTALS            $ 400.00                                              $ 60,000,000.00                          $ 0.00


G   The determination of restitution is deferred until                             . An Amended Judgment in a Criminal Case (AO 245C) will be
    entered after such determination.

G   The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
    below.

    If the defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
    otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must
    be paid before the United States is paid.

Name of Payee                                                         Total Loss*                   Restitution Ordered       Priority or Percentage




TOTALS                                                                $                        0.00 $                 0.00

G    Restitution amount ordered pursuant to plea agreement $

G    The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
     before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may
     be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:

     G    the interest requirement is waived for the            G   fine      G      restitution.

     G    the interest requirement for the         G     fine       G      restitution is modified as follows:



* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
           Sheet 4 — Schedule of Payments

                                                                                                          Judgment — Page    5      of       7
DEFENDANT ORGANIZATION: Nippon Chemi-Con Corporation
CASE NUMBER: 4:17CR00540-1 JD

                                                        SCHEDULE OF PAYMENTS

Having assessed the organization’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A    ✔
     G    Lump sum payment of $            60,000,400.00           due immediately, balance due

          G     not later than                                       , or
          ✔
          G     in accordance with       G     C or     ✔
                                                        G     D below; or

B    G    Payment to begin immediately (may be combined with                    G C or   G D below); or
C    G    Payment in                     (e.g., equal, weekly, monthly, quarterly) installments of $                    over a period of
                           (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

D    ✔
     G    Special instructions regarding the payment of criminal monetary penalties:

      The defendant is to pay the $60,000,000 fine and $400 special assessment in full within 15 days of entry of judgment.




All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
     corresponding payee, if appropriate.




G    The defendant organization shall pay the cost of prosecution.

G    The defendant organization shall pay the following court cost(s):

G    The defendant organization shall forfeit the defendant organization’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Attachment — Statement of Reasons

                                                                                                          Judgment — Page   6     of       7
DEFENDANT ORGANIZATION: Nippon Chemi-Con Corporation
CASE NUMBER: 4:17CR00540-1 JD
                                                        STATEMENT OF REASONS

✔
G    The court adopts the presentence report and guideline applications WITHOUT CHANGE.

                                                                              OR
G    The court adopts the presentence report guideline applications BUT WITH THESE CHANGES:




Guideline Range Determined by the Court:

G    The defendant organization is a criminal purpose organization pursuant to U.S.S.G. §8C1.1.

                                                                                   OR
G    The calculation of the guideline fine range is unnecessary because the defendant organization cannot pay restitution pursuant to
     U.S.S.G. §8C2.2(a).
                                                                                   OR
     Total Offense Level:  23
     Base Fine:    $106,000,000.00
     Total Culpability Score: 9
     Fine Range: $ 100,000,000.00 to $ 100,000,000.00

G    Disgorgement amount of $                                   is added to fine pursuant to U.S.S.G. §8C2.9.

G    Fine offset amount of $                                 is subtracted from fine pursuant to U.S.S.G. §8C3.4.

G    Fine waived or below the guideline range because of inability to pay pursuant to U.S.S.G. §8C.3.3.

RESTITUTION DETERMINATIONS

Total Amount of Restitution: $
G   For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because the number of
    identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).

     For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because determining complex
G    issues of fact and relating them to the cause or amount of the victim’s losses would complicate or prolong the sentencing process to a degree
     that the need to provide restitution to any victim would be outweighed by the burden on the sentencing process under 18 U.S.C. §
     3663A(c)(3)(B).

G    For offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing guidelines, restitution is not
     ordered because the complication and prolongation of the sentencing process resulting from the fashioning of a restitution order outweighs
     the need to provide restitution to any victims under 18 U.S.C. § 3663(a)(1)(B)(ii).


✔
G    Restitution is not ordered for other reasons:
      Victims of the offense have filed civil suits which are currently pending before the Court


G    Partial restitution is ordered, pursuant to 18 U.S.C. § 3553(c) for the following reason(s):
AO 245E    (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
           Attachment A — Statement of Reasons

                                                                                                    Judgment — Page     7      of       7
DEFENDANT ORGANIZATION: Nippon Chemi-Con Corporation
CASE NUMBER: 4:17CR00540-1 JD

                                                        STATEMENT OF REASONS


G    The sentence is within the guideline range and the court finds no reason to depart from the sentence called for by the application of
     the guidelines.




                                                                              OR

✔
G    The sentence departs from the guideline range:

     G    upon motion of the government, as a result of a defendant’s substantial assistance, or

     ✔
     G    for the following specific reason(s):

    The Court varied downward from the guideline fine range pursuant to 18 U.S.C. 3553(a) to impose a sentence that is
    harmonious with the prior sentences imposed on co-conspirators, and which reflects the potential risks introduced not
    only by the normal course of litigation but also by the unique ethical problem in this case, i.e., a conflict of interest
    issue discovered on the DOJ side.
